SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE, )
Vv. I.D. Nos. 1507024327, 1507014587
JONATHAN S. HALL,
Defendant.
ORDER

Submitted: April 21, 2020
Decided: August 6, 2020!

AND NOW TO WIT, this 6" day of August, 2020, upon consideration of
Defendant Jonathan S. Hall’s (“Defendant”) Motion for Postconviction Relief, the
sentence imposed upon Defendant, and the record in this case, it appears to the Court
that:

1. On February 4, 2016, Defendant pled guilty to Possession of a Firearm
by a Person Prohibited, Possession of Ammunition by a Person Prohibited; Resisting
Arrest; and Aggravated Possession — Tier 2 (Class E Felony).? On April 8, 2016,

this Court imposed a sentence that included a sum of ten years of incarceration

 

' The Court notes that the judicial emergency declaration caused by the COVID-19 pandemic,
“Twas] extended for another 30 days effective July 8, 2020... .” See ADMINISTRATIVE ORDER
No. 8 EXTENSION OF JUDICIAL EMERGENCY (Del. July 6, 2020).

2 Trial Calendar/ Plea Hearing: Pled Guilty/ PSI Ordered, State of Delaware v. Jonathan S. Hall,
Crim. Id. No. 1507024327, D.I. 12 (Del. Super. Ct. Feb. 4, 2016) [hereinafter the Court will refer
to docket numbers].

i
followed by transitioning levels of probation.

2. On December 20, 2019, Defendant filed a Motion for Correction of
Illegal Sentence,’ a Motion for Appointment of Counsel, and this Motion for
Postconviction Relief (“Rule 61”).° This Court denied both Defendant’s motions for
Correction of Illegal Sentence,’ and for Appointment of Counsel.? On June 9, 2020,
Defendant appealed both rulings.’

3. On August 5, 2020, the Delaware Supreme Court dismissed
Defendant’s appeal for lack of jurisdiction of interlocutory review prior to the entry
of a final order on Defendant’s pending motion. !° Defendant’s Rule 61 Motion is
addressed below.

4. Defendant presents eight grounds as the bases for his Rule 61 motion."

 

3 Defendant was sentenced as follows: (1) For the Firearm charge, twelve years at Level V,
suspended after ten years at Level V, for two years and six months at Level [V DOC Discretion,
suspended after six months at Level IV DOC Discretion, for two years at Level III TASC; (2) For
the Ammunition charge, one year at Level V, suspended for one year at Level III TASC; (3) For
the Tier 2 Possession charge, one year at Level V, suspended for one year at Level II; and (4) For
Resisting Arrest, Defendant received one year at Level V, suspended for one year at Level I. See
Sentence Order, D.I. 20. Defendant’s probation runs concurrently. See id.

* Defendant’s Motion for Correction of Illegal Sentence, D.I. 20.

> Defendant’s Motion for Appointment of Counsel, D.L. 19.

® See generally Defendant’s Motion for Postconviction Relief, D.I. 21 [hereinafter “Def.’s Mot.”].
” Order Denying Defendant’s Motion for Correction of Illegal Sentence, D.I. 25.

8 Order Denying Defendant’s Motion for Appointment of Counsel, D.I. 29.

? Notice of Appeal, D.I. 32.

'0 Jonathan S. Hall v. State of Delaware, No. 196, 2020, at 2 (Del. Aug. 5, 2020) (citing Del.
Const. art. IV, § 11(1)(b); Rash v. State, 318 A.2d 603, 604 (Del. 1974)).

'! The grounds are as follows: (1) “2™4, 8", and 14 Amendment violations[;]” (2) “The Bill of
Rights[;]” (3) “‘Supremacy Clause’ Article 6 [of the] U.S. Constitution[;]” (4) “Delaware
Constitution Article I[,] Section 20[;]” (5) the “legal and common definitions of the word
‘shall’[;]” (6) “(Lewis v. U.S. 1980)[;]” (7) the “Stare Decisis Doctrine[;]” and (8) “(Marbury v.
Madison 1803)....” Def.’s Mot. at 3-4.

2
He claims infringements of constitutional protections of the United States and
Delaware constitutions warrant postconviction relief.'* His motion is a vague
recitation of excerpts from the U.S. Constitution, the Bill of Rights, and the
Supremacy Clause.’ For example, Defendant asserts his “right to own and possess
a firearm[,]” was “taken away” and resulted in him being “treated differently under
the law[,]” claiming such treatment is “cruel and unusual punishment .. . .”"

5. Superior Court Criminal Rule 61 is the exclusive remedy for persons
“in custody under a sentence of this court seeking to set aside the judgment of
conviction ....”!° This Court “must first consider the procedural requirements of
Rule 61 before addressing any substantive issues.”'© The procedural “bars” of Rule

61 are: timeliness,!’ repetitiveness,!® procedural default,!® and former

 

12 See Def.’s Mot. at 3-4.

13 See id.

14 Td. at 3.

1S DEL. SUPER. CT. CRIM. R. 61(a)(1). See, e.g., Warnick v. State, 158 A.3d 884, 2017 WL
1056130, at *1, n.5 (Del. Mar. 30, 2017) (TABLE) (citing Miller v. State, 157 A.3d 190, 2017 WL
747758 (Del. Feb. 24, 2017) (TABLE)) (denying a Rule 35(a) motion attacking sufficiency of
evidence in indictment to which defendant pleaded guilty; defendant’s “challenge [of] his
indictment is outside the scope of Rule 35(a)” and was limited to Rule 61).

'6 Bradley v. State, 135 A.3d 748, 756-57 (Del. 2016) (citing Younger v. State, 580 A.2d 552, 554
(Del. 1990)). See DEL. SUPER. CT. CRIM. R. 61(i) (setting forth Rule 61’s procedural bars).

7 DEL. SUPER. CT. CRIM. R. 61(i)(1). See, e.g., Evick v. State, 158 A.3d 878, 2017 WL 1020456,
at *1 (Del. Mar. 15, 2017) (TABLE) (affirming denial of Rule 61 motion as untimely when filed
more than two years after conviction became final).

18 DEL. SUPER. CT. CRIM. R. 61(i)(2). See, e.g., Walker v. State, 154 A.3d 1167, 2017 WL 443724,
at *1-2 (Del. Jan. 17, 2017) (TABLE) (denying defendant’s third postconviction relief motion as
repetitive).

19 DEL. SUPER. CT. CRIM. R. 61(i)(3).
Oc:
cc:

Department of Justice
Investigative Services

adjudication.”°

6. This is Defendant’s first motion for postconviction relief.?! Although,
not barred as repetitive, the motion is untimely.”” Defendant’s sentence was imposed
in April 2016.7 Defendant filed this Motion in December 2019, more than three
years after his sentencing.*4 Since his motion is barred, he must show entitlement to
relief under Rule 61(i)(5).2>. Defendant fails to assert any arguments to cure his
untimeliness. Even if timely, his motion presents no substantive arguments for
consideration under Rule 61.7° For the reasons stated, Defendant’s Motion is
SUMMARILY DISMISSED.

IT IS ORDERED. ZL2
Vivian L. MedinjHa
Judge

   

 
  

Prothonotary
Defendant
Barzilai K. Axelrod, Deputy Attorney General

 

20 DEL. SUPER. CT. CRIM. R. 61(i)(4).

21 See DEL. SUPER. CT. CRIM. R. 61(d)(1).
22 Id.

23 See Sentence Order, D.I. 14.

4 See DEL. SUPER. CT. CRIM. R. 61(m)(1) (sentences are final thirty days after the sentence was
imposed).

25 DEL. SUPER. CT. CRIM. R. 61(i)(5) (“The bars to relief in paragraphs . . . shall not apply either to
a claim that the court lacked jurisdiction or to a claim that satisfies the pleading requirements of
paragraphs (2)(i) or (2)(ii) of subdivision (d) of this rule.”); see, e.g., Evick, 2017 WL 1020456, at
*] (discussing 2017 version of Rule 61(i)(5); holding untimely Rule 61 motion procedurally barred
and defendant did not show entitlement to relief under Rule 61(i)(5)).

26 DEL. SUPER. CT. CRIM. R. 61(d)(5) (“If it plainly appears from the motion for postconviction
relief and the record of prior proceedings in the case that the movant is not entitled to relief, the
judge may enter an order for its summary dismissal and cause the movant to be notified.).

4